                Case 5:18-cv-00801-NC Document 162 Filed 05/16/19 Page 1 of 4




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN JOSE DIVISION
13
     PATRICIA WEEKS, ALICIA HELMS, BRIAN                Case No. 5:18-cv-00801-NC
14   MCCLOY and ADRIAN ALCARAZ, on behalf
     of themselves and all others similarly situated,
15                                                      ORDER GRANTING PLAINTIFFS’
                                                        ADMINISTRATIVE MOTION TO FILE
16                         Plaintiffs,
           v.                                           DOCUMENTS UNDER SEAL
17
     GOOGLE LLC,                                        [Pursuant to Civil L.R. 7-11 and 79-5]
18
19                         Defendant.

20
21
22
23
24
25
26
27
28



                    ORDER GRANTING MOTION FOR LEAVE TO FILE UNDER SEAL
                                  Case No. 5:18-cv-00801-NC
              Case 5:18-cv-00801-NC Document 162 Filed 05/16/19 Page 2 of 4




 1          For good cause shown, the Court hereby GRANTS Plaintiffs’ Administrative Motion to File
 2   Under Seal Portions of Plaintiffs’ Memorandum of Law in Support of Plaintiffs’ Motion for Preliminary
 3   Approval of Class Action Settlement, Portions of the Joint Declaration of Daniel C. Girard and
 4   Benjamin F. Johns in Support of Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement
 5   (“Joint Declaration”), Portions of Exhibit B to the Joint Declaration, and Exhibits C and E to the Joint
 6   Declaration:
 7
                          Document                               Portions to be Sealed
 8
             Plaintiffs’ Motion for Preliminary           Page 3, Lines 7-8
 9           Approval of Class Action                     Page 7, Lines 8-9, 22-24, and 26-28
             Settlement
10                                                        Page 8, Lines 1-3, 6-7, 10-11, 13-
                                                           14, 19-21, 24, and footnote 5 (25-
11                                                         28)
12                                                        Page 9, Lines 1-2
13                                                        Page 12, Lines 11 and 14
                                                          Page 19, Lines 15-16
14
                                                          Page 21, Line 23
15
             Joint Declaration of Daniel C.               Page 7, Lines 15-17, and 19-24
16           Girard and Benjamin F. Johns                 Page 8, Lines 2-4, 8-11, 14-15, 17-
17                                                         18, 22-23, and footnotes 5 and 6
                                                           (25-28)
18
                                                          Page 9, Lines 1-2 and 4-7
19                                                        Page 13, Lines 11-12, 14-15, 17,
20                                                         23, and 26
                                                          Page 14, Lines 2 and 10-11
21
             Exhibit B to the Joint Declaration           Page 1
22           of Daniel C. Girard and Benjamin
23           F. Johns

24           Exhibit C to the Joint Declaration           All
             of Daniel C. Girard and Benjamin
25           F. Johns
26           Exhibit E to the Joint Declaration           All
             of Daniel C. Girard and Benjamin
27           F. Johns
28

                                                1
                     ORDER GRANTING MOTION FOR LEAVE TO FILE UNDER SEAL
                                   Case No. 5:18-cv-00801-NC
            Case 5:18-cv-00801-NC Document 162 Filed 05/16/19 Page 3 of 4




 1        IT IS SO ORDERED.
 2                                                      S DISTRICT
                                                     ATE           C
                                                    T




                                                                              O
 3




                                                S




                                                                               U
                                              ED




                                                                                RT
                                          UNIT
 4   DATED: May 16, 2019                                TED
                                       __________________________________________
                                                   GRAN
                                       THE HONORABLE NATHANAEL COUSINS




                                                                                       R NIA
 5
                                                                                   s
                                                                       M. Cousin




                                           NO
 6                                                           thanael
                                                    Judge Na




                                                                                       FO
                                            RT




                                                                                   LI
 7                                                 ER




                                              H




                                                                              A
                                                        N                      C
                                                                          F
 8                                                          D IS T IC T O
                                                                  R
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                 ORDER GRANTING MOTION FOR LEAVE TO FILE UNDER SEAL
                               Case No. 5:18-cv-00801-NC
              Case 5:18-cv-00801-NC Document 162 Filed 05/16/19 Page 4 of 4




 1                                       CERTIFICATE OF SERVICE
 2          I hereby certify that on May 10, 2019, I electronically filed the foregoing document using the
 3   CM/ECF system, which will send notification of such filing to all counsel of record registered in the
 4   CM/ECF system. I also caused copies of the under seal documents to be served via electronic mail on
 5   counsel of record for Defendant and counsel for non-parties Assurant and uBreakiFix, where
 6   appropriate.
 7                                                 /s/ Simon S. Grille
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                     ORDER GRANTING MOTION FOR LEAVE TO FILE UNDER SEAL
                                   Case No. 5:18-cv-00801-NC
